{¶ 40} I concur with the majority opinion except with its description of Spectrum's relationship as one of a landlord to a tenant. The majority acknowledges that "Spectrum owes a duty of reasonable care to its clients to assist in their care and well being * * *." Such a duty is higher than that of merely a landlord.
 {¶ 41} The evidence shows that Spectrum is more than a mere landlord. The majority states that "Spectrum had rules requiring its clients to take their prescribed medication if the lack of taking such medication altered their behavior." Ante at 14. Further, Spectrum could expel clients from its building if they did not take their medication and "if not taking the medication would alter their behavior." The staff also "reports to each client's mental health provider what is told to them by the client and what they notice about the client's behavior or apartment condition." At 14. "* * * Spectrum staff members can enter a client's apartment for `mental health issues' at any time * * *." At 12. All these observations by the majority show Spectrum is more than a simple landlord.
 {¶ 42} On the other hand, I agree with the majority opinion that Spectrum is not a mental health provider. Thus it was not an absolute insurer of a client's safety. The duty of Spectrum is something in between. Because Woodard's attack on Johnson was not foreseeable, Spectrum cannot be said, therefore, to have violated what was less than an absolute duty.